 

after a plea of not guilty. -
Accordingly, the defendant is adjudged guilty of such count(s), which involve the 1¢ following offense(s):
Title & Section . Nature of Offense —° Count Number(s)
* 8:1325 ILLEGAL ENTRY (Misdemeanor) 1 ,
C The defendant has been found not guilty on count(s)
L] Count(s) . oo _. dismissed on the motion of the United States.
IMPRISONMENT .

ea be

 

AO U45B iE 2 02/08/2019) Judgment in a Criminal Petty Case (Modified)

 

UNITED STATES DISTRICT COURT sep gg 2
SOUTHERN DISTRICT OF CALIFORNIA © {/ .
| CLERK, U.S. STRICT COURT

 

 

United States of America JUDGMENT IN SCURINIRTRER@ECALFORN
- oy, . . (For Offenses Committed OPA Nore CE xX
Eduardo Hidalgo-Rosales Case Number: 3: 19-mj-23635

Chioe §. Dillon

Defendant's Attorney

 

REGISTRATION NO, 88825298 |

THE DEFENDANT: |
pleaded guilty to count(s) 1 of Complaint

 

] was found guilty to count(s)

 

 

 

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be.
imprisoned for a term of

TIME SERVED Oo days

 

x ‘Assessment: $10 REMITTED Fine: WAIVED

I Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the-defendant’s possession at the time of arrest upon their deportation or removal.
[) Court recommends defendant be deported/removed with relative, charged in case

 

 

IT 1S ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Friday, September 6, 2019
Date of Imposition of Sentence

Urrsatt.d- Vlew (

HONORABLE MITCHELL D. DEMBIN.
UNITED STATES MAGISTRATE JUDGE.

 

Clerk’s Office Copy - | | --3:19-mj-23635

 
